Exhibit 10.1

EMPLOYMENT AGREEMENT

Agreement effective as of April 1, 2012, (the “Effective Date”), by and between
StoneMor GP LLC, a Delaware limited liability company (the “Company”), and
William R. Shane (“Shane”).

W I T N E S S E T H:

WHEREAS Shane and the Company are parties to an employment agreement effective
as of September 20, 2004, as amended January 1, 2008, which is currently in
effect (the “Prior Employment Agreement”); and

WHEREAS, Shane desires to retire from his current full-time management duties
with the Company, including as Chief Financial Officer and Treasurer, and the
Company nevertheless desires, and Shane agrees, that he continue to serve the
Company in the capacities as a member of the Board of Directors, Vice Chairman
of the Board of Directors and an advisor available to management; and

WHEREAS, upon the Effective Date it is intended that the Prior Employment
Agreement be terminated; and

WHEREAS, Shane and the Company desire, among other things, to enter into a new
employment agreement for a period of two years;

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

 

  1. Term of Employment

1.01 It shall be a condition precedent to this Agreement becoming effective and
enforceable that the Prior Employment Agreement shall remain in full force and
effect and shall not have been terminated as of the close of business on
March 31, 2012.

1.02 Upon the Effective Date, (i) Shane shall be deemed to have resigned as
Chief Financial Officer, Treasurer, Secretary and Executive Vice President of
the Company and StoneMor Partners L.P., and (ii) as requested from time to time
by the Company’s Chief Executive Officer to enable an orderly transition, Shane
shall submit his resignation from similar executive positions of any of the
Company’s subsidiaries and affiliated entities, as well as any and all other
executive or other positions he may then hold in any such subsidiaries and
affiliates, including, but not limited to, any positions he might hold as
director, trustee, manager or governor of any of the Company’s subsidiaries or
affiliates. Notwithstanding the foregoing, Shane shall not be required hereby to
resign as a Director of StoneMor Operating LLC so long as he is an employee of
the Company or resign as an officer or officers and Manager of Cornerstone
Family Services LLC or CFSI LLC.

1.03 Shane shall not resign from, and shall not be requested to resign from, his
position as a member of the Board of the Company unless his employment hereunder
has been terminated for Cause or Disability as set forth in this Agreement or in
the Prior Employment Agreement, in any of which events Shane shall submit his
resignation as a member of the Board of the Company.

 

Page 1 of 13



--------------------------------------------------------------------------------

1.04 Provided that the condition precedent set forth in Paragraph 1.01 shall
have been fulfilled, then commencing on the Effective Date, the Company shall
employ Shane, and Shane shall continue employment and shall serve the Company,
in such capacities with such duties and authority, for such period, at such
level of compensation and with such benefits, and upon such other terms and
subject to such other conditions, as are hereinafter set forth. The term of
Shane’s employment hereunder shall commence on the Effective Date and, unless
previously terminated as provided herein, shall continue in effect for two years
from the Effective Date (the “Employment Period”).

 

  2. Capacities, Duties and Authority

2.01 Effective on the Effective Date and throughout the Employment Period, Shane
shall serve as Vice Chairman of the Board and as an advisor available to
management.

2.02 In his capacity as Vice Chairman of the Board, Shane shall, in addition to
his duties and responsibilities as a Board member, act in the place of the
Chairman upon his absence or inability to act. In his capacity as an advisor,
Shane shall be available to the Chief Financial Officer and Treasurer and to
such other executives and senior management of the Company as the parties
mutually determine to be appropriate. Shane shall not have authority to bind the
Company with respect to any matters, unless that authority is expressly granted
to him in a writing signed by the Chief Executive Officer.

2.03 Shane shall render his services diligently, faithfully and to the best of
his ability, devoting thereto such time, energy and skills as is necessary and
appropriate.

2.04 During the Employment Period, the Company will provide Shane with office
space and support staff as is suitable.

2.05 Shane may render services to or for the account of himself or any other
person, firm or corporation other than the Company. but only if (i) such
services are disclosed to the Board, (ii) the Board does not object thereto, and
(iii) such services do not violate any of the provisions of paragraph 7 hereof.

 

  3. Compensation

3.01 Shane shall be paid a base salary during the Employment Period at the
annual rate of four hundred forty thousand dollars ($440,000), payable in
accordance with the regular payroll practices of the Company. During the
Employment Period, Shane will not receive any additional compensation on account
of his service as a director. If Shane continues to serve as a director after
the Employment Period, he shall be entitled to the same compensation as other
non-employee directors.

 

Page 2 of 13



--------------------------------------------------------------------------------

  4. Employee Benefit Programs

4.01 During the Employment Period, Shane shall not be entitled to vacation and
sick leave generally made available to executive personnel of the Company, or to
participate in bonus plans and the Company’s Long-Term Incentive Plan (as
amended), but shall participate in and have the benefit of all group life,
disability, dental, hospital, surgical and major medical insurance plans and
programs and other employee benefit plans and programs as generally are made
available to executive personnel of the Company pursuant to the terms of said
plans.

4.02 During the Employment Period, Shane shall be entitled to receive or
participate in fringe benefit arrangements at his current level of existing
benefits.

 

  5. Securities Awards

5.01 Upon the Effective Date, all securities awards granted to Shane pursuant to
the Company’s Long Term Incentive Plan, as amended (including, but not limited
to, unvested unit appreciation rights awards), which are held by the Shane on
the day immediately preceding the Effective Date shall remain in full force and
effect and continue to be subject to the terms and conditions of such securities
awards.

 

  6. Termination of Employment

6.01 Shane’s employment hereunder shall terminate:

a. upon his death;

b. upon his Disability, which for the purposes of this Agreement shall mean his
inability because of physical or mental illness or incapacity, whether partial
or total, with or without reasonable accommodation, to perform his duties under
this Agreement, for a continuous period of at least six (6) months or for an
aggregate of one hundred eighty (180) days within any twelve (12) month period;

c. For Cause at the option of the Company, exercisable by or upon the authority
of the Company’s Board and effective immediately upon the giving by the Company
to Shane of written notice of such exercise, which, for purposes of this
Agreement, shall mean:

i. fraud, willful misconduct or gross negligence, violation of securities laws,
failure to perform mutually agreed-upon duties, or any conduct which, in the
discretion of the Board, materially adversely affects the reputation or business
activities of the Company or any of its subsidiaries or affiliates, provided
that if the alleged misconduct is capable of being cured Shane shall first have
been given written notice stating with specificity the alleged misconduct, and
fifteen (15) days within which to cure; or

ii. any chemical dependence that materially adversely affects Shane’s
performance of his duties and responsibilities to the Company and for which
Shane fails to undertake and maintain treatment within 15 days after requested
by the Company;

 

Page 3 of 13



--------------------------------------------------------------------------------

d. at the option of either party, without cause, effective upon thirty (30) days
of the giving of written notice thereof;

e. at the end of the Employment Period; and

f. notwithstanding anything in this Agreement to the contrary, to the extent
necessary to avoid adverse tax consequences under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), Shane’s employment shall not be
considered to have terminated earlier than the date on which Shane has a
‘separation from service’ within the meaning of Section 409A.

6.02 The obligations of the Company upon termination of employment are as
follows:

a. Death. In the event of Shane’s death during the Employment Period, the
Employment Period shall end as of the date of Shane’s death and his estate
and/or beneficiaries, as the case may be, shall be entitled to the following:

i. Base Salary earned but not paid prior to the date of his death, plus Base
Salary for an additional thirty (30) days; and

ii. such additional benefits as may be provided by the terms of the then
existing plans, programs and/or arrangements of the Company in which Shane was a
participant at the time of death.

b. Disability. If Shane’s employment is terminated due to Disability during the
Employment Period, the Employment Period shall end as of the date of Disability
and Shane shall be entitled to the following:

i. Base Salary earned but not paid prior to the date of Disability, provided,
however, that such Base Salary shall be reduced by the amount of any disability
benefits received by Shane from any Company sponsored disability plan and
attributable to the period prior to the date of Disability;

ii. continued participation, as if he were an employee, in the Company’s
medical, dental, hospitalization and life insurance plans, programs and/or
arrangements in which he was participating on the date of the termination of his
employment on the same terms and conditions as other executives until the
expiration of two years from the Effective Date, provided however that any
reimbursement of an eligible expense that would be includible in Shane’s or a
survivor’s gross income for federal income tax purposes must be made on or
before the end of Shane’s taxable year following the taxable year on which the
expense was incurred; and

iii. such additional benefits as may be provided by the terms of the then
existing plans, programs and/or arrangements of the Company (other than any
severance payments payable under the terms of any benefit plan) for disabled
employees.

 

Page 4 of 13



--------------------------------------------------------------------------------

c. Cause. If the Company terminates Shane’s employment for Cause, Shane shall be
entitled to the following:

i. Base Salary earned but not paid prior to the date of the termination of his
employment; and

ii. such additional benefits as may be provided by the terms of the then
existing plans, programs and/or arrangements of the Company (other than any
severance payments payable under the terms of any benefit plan) for terminated
employees.

d. Without Cause by Shane. If Shane’s employment is terminated by Shane without
Cause, Shane shall be entitled to the following:

i. Base Salary earned but not paid prior to the date of the termination of his
employment; and

ii. such additional benefits as may be provided by the terms of the then
existing plans, programs and/or arrangements of the Company (other than any
severance payments payable under the terms of any benefit plan) for employees
who voluntarily terminate their employment without cause.

e. Without Cause by the Company. If Shane’s employment is terminated by the
Company without Cause, Shane shall be entitled to the following:

i. Base Salary earned but not paid prior to the date of the termination of his
employment, together with Base Salary for the balance of the Employment Period,
payable in accordance with the regular payroll practices of the Company in equal
installments over the balance of the Employment Period;

ii. If Shane elects COBRA continuation coverage, the Company shall pay directly
the cost of such coverage for the balance of the Employment Period on the same
basis it had paid for such coverage immediately prior to termination, or the
cost of equivalent coverage if the period for COBRA coverage has expired before
the end of the Employment Period; and

iii. such additional benefits as may be provided by the terms of the then
existing plans, programs and/or arrangements of the Company (other than any
severance payments payable under the terms of any benefit plan) for employees
who have been terminated without cause.

f. End of Employment Period. If Shane’s employment is terminated by virtue of
reaching the end of the Employment Period:

i. Base Salary earned but not paid prior to the date of the termination of his
employment; and

 

Page 5 of 13



--------------------------------------------------------------------------------

ii. such additional benefits as may be provided by the terms of the then
existing plans, programs and/or arrangements of the Company (other than any
severance payments payable under the terms of any benefit plan) for employees
who retire.

6.03 Any payment under Paragraph 6.02 hereof shall be in lieu of any other
severance, bonus or other payments (other than earned or vested benefits) to
which Shane might then be entitled pursuant to this Agreement, and any benefit
plan or program of the Company or any statutory, common law or claim, subject,
in each case, to the execution by Shane and delivery to the Company of a
comprehensive release of all claims related to his employment or termination
thereof in a form to be provided by the Company. The Company’s obligations to
make the payments under Paragraph 6.02 hereof, except in the case of a
termination for Cause, shall not otherwise be affected by any circumstances,
including, without limitation, any set-off, counterclaim, recoupment, defense or
other right which the Company may have against Shane. Shane acknowledges and
agrees that in the event the parties dispute whether Shane shall be entitled to
the payment hereunder, such payment shall not be deemed to be earned or
otherwise vest hereunder until such time as the dispute is resolved in
accordance with Paragraph 10.03 hereof.

6.04 Notwithstanding anything to the contrary herein, if the Company’s Board has
reason to believe that there are circumstances which, if substantiated, would
constitute Cause as defined herein, the Company immediately may suspend Shane
from employment without notice for such period of time as shall be reasonably
necessary for the Company’s Board to ascertain whether such circumstances are
substantiated. During such suspension, Shane shall continue to be paid all
compensation and provided all benefits hereunder; provided, however, that if
Shane has been indicted or otherwise formally charged by governmental
authorities with any felony, the Company’s Board may in its sale discretion, and
without limiting the Company’s Board’s discretion to terminate Shane’s
employment for Cause, suspend Shane without continuation of any compensation or
benefits hereunder, pending final disposition of such criminal charge(s). Upon
receiving notice of any such suspension, Shane shall promptly leave the premises
of the Company and remain off such premises and the premises of StoneMor
Operating LLC or any subsidiary or affiliate thereof until further notice from
the Company’s Board.

 

  7. Covenants of Shane

7.01 During the Employment Period and for a period of three (3) years
thereafter, Shane will not, directly or indirectly:

a. solicit, entice, persuade or induce any employee, director, officer,
associate, consultant, agent or independent contractor of the Company to
terminate his or her employment or engagement by the Company to become employed
or engaged in competition with the Company by any person, firm, corporation or
other business enterprise other than a member of the Company, except in
furtherance of his responsibility during the Employment Period or as a member of
the Board of Directors of the Company; or

b. authorize or assist in the taking of such action by any third party.

 

Page 6 of 13



--------------------------------------------------------------------------------

For purposes of this Paragraph 7.01, the terms “employee,” “director,”
“officer,” “associate,” “consultant,” “agent,” and “independent contractor”
shall include any person with such status at any time during the one (1) year
prior to the termination of Shane’s employment and for one year following
Shane’s termination of employment. Shane shall not be deemed to have violated
the provisions of this Paragraph 7.01 by reason of an isolated act, or failure
to act, not taken in bad faith.

7.02 During the Employment Period and for a period of two (2) years thereafter,
Shane will not, directly or indirectly, engage, participate, make any financial
investment in, or become employed by or render advisory or other services to or
for any person, firm, corporation or other business enterprise (the “Competing
Enterprise”) which is engaged, directly or indirectly, during the Employment
Period or at the time of Shane’s termination of employment, as the case may be,
in any business of the type and character engaged in or competitive with that
conducted by the Company in any state or marketing area in which the Company is
doing business or is qualified to do business. The foregoing covenant shall not
be construed to preclude Shane from making any investments in the securities of
any company, whether or not engaged in competition with the Company, to the
extent that such securities are actively traded on a national securities
exchange or in the over-the-counter market in the United States or any foreign
securities exchange and, after giving effect to such investment, Shane does not
beneficially own securities representing more than 5% of the combined voting
power of the voting securities of such company.

7.03 The covenant periods set forth in Paragraphs 7.01 and 7.02 may be
terminated earlier as determined by the Company’s Board, in its sole discretion,
if (i) Shane’s employment is terminated other than for “Cause” as defined in
Paragraph 6.01(c) and (ii) Shane’s termination of employment does not occur
within thirty (30) days of a “Change in Control.” For purposes of this Paragraph
7.03, a “Change in Control” is defined as (i) a bona fide sale of all of the
ownership interest of all or substantially all of the assets of the Company to
any person or entity other than an affiliate; or (ii) a merger, reorganization,
consolidation, or other transaction where more than 50% of the combined voting
power of the equity interests in the Company ceases to be owned by persons or
affiliates of persons who own such interests at the Effective Date of this
Agreement; or (iii) acquisition of forty (40%) percent of equity interests of
the Company by any person not currently part of Company ownership except where
the person is an Employee Benefit Fund or one who effects the purchase at the
request of or with approval of the Company Board.

7.04 During the Employment Period and thereafter without limit as to time, Shane
will not (other than in the regular course and in furtherance of the Company’s
business) divulge, furnish or make available to any person any knowledge or
information with respect to the business or affairs of the Company, which is
confidential, including, without limitation, “know-how,” trade secrets, customer
lists, pricing policies, operational methods, marketing plans or strategies,
product development techniques or plans, business acquisition or disposition
plans, new personnel employment plans, methods, technical processes, designs and
design projects, inventions and research projects and financial budgets and
forecasts of the Company except (1) information which at the time is available
to others in the business or generally known to the public other than as a
result of disclosure by the Company not permitted hereunder, and (2) when
required to do so by a court of competent jurisdiction, by any governmental
agency or by any

 

Page 7 of 13



--------------------------------------------------------------------------------

administrative body or legislative body (including a committee thereof) with
purported or apparent jurisdiction to order Shane to divulge, disclose or make
accessible such information. All memoranda, notes, lists, records,
electronically stored data, recordings or videotapes and other documents (and
all copies thereof) made or compiled by Shane or made available to Shane
(whether during his employment by the Company or by any predecessor thereof)
concerning the business of the Company or any predecessor thereof shall be the
property of the Company and shall be delivered to the Company promptly upon the
termination of the Employment Period.

7.05 Shane acknowledges that all developments, including, without limitation,
inventions, patentable or otherwise, trade secrets, discoveries, improvements,
ideas and writings that alone or jointly with others Shane may conceive, make,
develop or acquire during the period of his employment by the Company and any
predecessor thereof (collectively, the “Developments”), are and shall remain the
sole and exclusive property of the Company and Shane hereby assigns to the
Company all of his right, title and interest in all such Developments. Shane
shall promptly and fully disclose all future Developments to the Company’s
Board, and, at any time upon request and at the expense of the Company, shall
execute, acknowledge and deliver to the Company all instruments that the Company
shall prepare, give evidence, and take all other actions that are necessary or
desirable in the reasonable opinion of the Company’s counsel, to enable the
Company to file and prosecute applications for and to acquire, maintain and
enforce all letters patent, trademark registrations or copyrights covering the
Developments in all countries in which the same are deemed necessary.

7.06 Shane acknowledges that the services to be rendered by Shane are of a
special, unique and extraordinary character and, in connection with such
services, Shane will have access to and be furnished with confidential
information vital to the Company’s business and that irreparable injury would be
sustained by the Company in the event of his breach of any of the covenants
contained in this Paragraph 7, which injury could not be remedied adequately by
the recovery of damages in an action at law. Accordingly, Shane agrees that,
upon a breach or threatened breach by him of any of such covenants, the Company
shall be entitled, in addition to and not in lieu of any and all other remedies,
to an injunction to be issued by any court of competent jurisdiction restraining
the commission or continuance of any such breach or threatened breach upon
minimal bond, with or without surety, and that such an injunction will not work
an undue hardship on him. Shane acknowledges that the covenant periods set forth
in this section shall be extended by the period of any breach by Shane. Further,
any proven breach by Shane shall result in the forfeiture of any remaining
payments of benefits due to Shane hereunder.

7.07 The provisions of this Paragraph 7 shall survive the termination of this
Agreement, without regard to the reasons therefore.

7.08 If any court determines that any of the provisions of this Paragraph 7 is
invalid or unenforceable, the remainder of such provisions shall not thereby be
affected and shall be given full effect without regard to the invalid
provisions. If any court construes any of the provisions of this Paragraph 7, or
any part thereof, to be unreasonable because of the duration of such provision
or the geographic scope thereof, such court shall have the power to reduce the
duration or restrict the geographic scope of such provision and to enforce such
provision as so reduced or restricted.

 

Page 8 of 13



--------------------------------------------------------------------------------

  8. Reimbursement of Business Expense

During the Employment Period, Shane is authorized to incur reasonable business
expenses in carrying out his duties and responsibilities under the Agreement,
and the Company shall promptly reimburse him for all such reasonable business
expenses incurred in connection with carrying out the business of the Company,
subject to documentation in accordance with the Company’s policy.

 

  9. Indemnification

To the fullest extent permitted by law and the Company’s operating agreement as
amended, the Company shall promptly indemnify Shane for all amounts (including,
without limitation, judgments, fines, settlement payments, losses, damages,
costs and expenses (including reasonable attorneys’ fees)) incurred or paid by
Shane in connection with any action, proceeding, suit or investigation arising
out of or relating to the performance by Shane of services for (or acting as a
fiduciary of any employee benefit plans, programs or arrangements of) the
Company, including as a director, officer or employee of the Company. The
Company also agrees to maintain a director’s and officers’ liability insurance
policy covering Shane to the extent the Company provides such coverage for its
other executive officers. Notwithstanding any other provision of this Agreement,
the provisions of this Paragraph 9 shall survive any termination or expiration
of this Agreement.

 

  10. Miscellaneous

10.01 This Agreement is intended to be performed in, and shall be construed and
enforced in accordance with the laws of, the State of Delaware without reference
to principles of conflict of laws. The parties consent to the jurisdiction and
venue of the federal and state courts, whichever is applicable, located in said
state, Bucks County, Pennsylvania or in the United States District Court for the
Eastern District of Pennsylvania, for any action not subject to arbitration
under Paragraph 10.03, below.

10.02 Upon the Effective Date, this Agreement shall incorporate the complete
understanding and agreement between the parties with respect to the subject
matter hereof and supersede any and all other prior or contemporaneous
agreements, written or oral, between Shane and the Company or any predecessor
thereof with respect to such subject matter. No provision hereof may be modified
or waived except by a written instrument duly executed by Shane and the Company
with the express approval of the Company’s Board or the Company’s Compensation
Committee.

10.03 Except with respect to claims for injunctive relief for violations of any
provision of Paragraph 7, above, any dispute or controversy arising under or in
connection with this Agreement or related in any way to Shane’s employment with
the Company, or the termination of that employment, shall be settled exclusively
by arbitration conducted in Philadelphia, Pennsylvania under the National Rules
for the Resolution of Employment Disputes then prevailing of the American
Arbitration Association and such submission shall request the American
Arbitration Association to: (i) appoint an arbitrator experienced and
knowledgeable concerning the matter then in dispute who is a member of the
National Academy of Arbitrators;

 

Page 9 of 13



--------------------------------------------------------------------------------

(ii) require the testimony to be transcribed; (iii) require the award to be
accompanied by findings of fact and a statement of reasons for the decision; and
(iv) request the matter to be handled on an expedited basis. The determination
of the arbitrator shall be final and binding and judgment may be entered on the
arbitrator’s award in any court having jurisdiction. All costs of the American
Arbitration Association and the arbitrator shall be borne by the Company, unless
the position advanced by Shane is determined by the arbitrator to be frivolous
in nature.

10.04 Shane acknowledges that before entering into this Agreement he has
received a reasonable period of time to consider this Agreement and has had
sufficient time and an opportunity to consult with any attorney or other advisor
of his choice in connection with this Agreement and all matters contained
herein, and that he has been advised to do so if he so chooses. Shane further
acknowledges that this Agreement and all terms hereof are fair, reasonable and
are not the result of any fraud, duress, coercion, pressure or undue influence
exercised by the Company, that he has approved and entered into this Agreement
and all of the terms hereof on his own free will, and that no promises or
representations have been made to him by any person to induce him to enter into
this Agreement other than the express terms set forth herein.

10.05 The Company shall be entitled to deduct and withhold from all compensation
payable to Shane pursuant to this Agreement all amounts required to be deducted
and withheld therefrom pursuant to any present or future law, regulation or
ordinance of the United States of America or any state or local jurisdiction
therein or any foreign taxing jurisdiction.

10.06 Paragraph headings are included in this Agreement for convenience of
reference only and shall not affect the interpretation of the text hereof.

10.07 Any and all notices, demands or other communications to be given or made
hereunder shall be in writing and shall be deemed to have been fully given or
made when personally delivered, or on the third business day after mailing from
within the continental United States by registered mail, postage prepaid,
addressed as follows:

If to the Company:

311 Veterans Highway, Suite B

Levittown, PA 19056

Attention: Lawrence Miller, President & CEO

 

If to Shane:

 

 

Either party may change the address to which any notices to it shall be sent by
giving to the other party written notice of such change in conformity with the
foregoing.

 

Page 10 of 13



--------------------------------------------------------------------------------

10.08 This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which together shall constitute one and
the same instrument.

10.09 This Agreement may be assigned by the Company to, and shall inure to the
benefit of, any successor to substantially all the assets and business of the
Company as a going concern, whether by merger, consolidation or purchase of
substantially all of the assets of the Company or otherwise, provided that such
successor shall assume the Company’s obligations under this Agreement. Because
this Agreement involves the performance of personal services by Shane, it may
not be assigned by Shane. This Agreement shall inure to the benefit of and be
enforceable by Shane’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

10.10 The Company shall be deemed to have performed its obligations to make
payments or provide benefits to Shane under this Agreement if it has caused such
payments to be made or benefits to be provided.

 

Page 11 of 13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Company and Shane has executed this Agreement as
of the Effective Date.

 

STONEMOR GP LLC By:  

/s/ Lawrence Miller

Name: Lawrence Miller Title: President and Chief Executive Officer

 

WILLIAM R. SHANE

/s/ William R. Shane

 

Page 12 of 13



--------------------------------------------------------------------------------

ENDORSEMENT TO EMPLOYMENT AGREEMENT

In consideration of the foregoing Employment Agreement (“Agreement”), and with
intent to be legally bound under the laws of the Commonwealth of Pennsylvania,
the undersigned sole Class A Member of StoneMor GP LLC (“Company”) hereby agrees
that, so long as William R. Shane (“Shane”) serves as an employee of the Company
under the Agreement (as the same may be amended or extended), he shall also
serve as a member of the Board of Directors of the Company and as Vice Chairman
of the Board of Directors of the Company, and that in furtherance of the
foregoing proviso, the undersigned hereby agrees (i) to vote at each election of
directors of the Company all Class A Units held by the undersigned in favor of
election of, and against the removal of, Shane as a director of the Company, and
(ii) to cause the other directors of the Company to elect Shane as the Vice
Chairman of the Board of Directors of the Company, for so long he serves as an
employee under the Agreement (as the same may be amended or extended). If Shane
has complied with the Agreement throughout the Employment Period, and fulfills
the entire two-year term thereof, the undersigned hereby agrees Shane shall
continue thereafter to serve as a director of the Company for so long as he
continues to do so productively as determined by the undersigned in its sole
discretion, and that in furtherance of the foregoing proviso, the undersigned
hereby agrees to vote at each election of directors of the Company during those
additional years all Class A Units held by the undersigned in favor of election
of, and against the removal of, Shane as a director of the Company, for so long
as he continues to productively serve as a director as determined by the
undersigned in its sole discretion.

 

CFSI LLC By:  

/s/ Robert B. Hellman, Jr.

Name: Robert B. Hellman, Jr. Title: Date:

 

Page 13 of 13